[Cite as Heimann v. Heimann, 2022-Ohio-241.]




                     IN THE COURT OF APPEALS OF OHIO
                         THIRD APPELLATE DISTRICT
                             HANCOCK COUNTY




THOMAS M. HEIMANN,

       PLAINTIFF-APPELLEE,                             CASE NO. 5-21-11

       v.

STEPHANIE R. HEIMANN,                                  OPINION

       DEFENDANT-APPELLANT.




               Appeal from Hancock County Common Pleas Court
                          Domestic Relations Division
                         Trial Court No. 2018-DR-0242

                                   Judgment Affirmed

                         Date of Decision: January 31, 2022




APPEARANCES:

       Robert P. Soto for Appellant

       Michael J. Malone and Frederic Matthews for Appellee
Case No. 5-21-11


ZIMMERMAN, J.

       {¶1} Defendant-appellant, Stephanie R. Heimann (“Stephanie”), appeals the

February 26, 2021 judgment entry of the Hancock County Court of Common Pleas,

Domestic Relations Division, granting divorce from defendant-appellee, Thomas

M. Heimann (“Thomas”).        On appeal, Stephanie challenges the trial court’s

decisions (1) enforcing the parties’ antenuptial agreement; (2) denying her request

for spousal support; (3) dividing the parties’ separate and marital property; and (4)

disposing of her contempt motions. For the reasons that follow, we affirm.

       {¶2} Thomas and Stephanie were married on June 13, 2003. (Doc. No. 1).

This was a subsequent marriage for them both, and while each had children from

their previous marriages, no children were born as issue of this marriage. (Id.);

(Doc. No. 72, Ex. A). Thomas filed a complaint for divorce on June 20, 2018. (Doc.

No. 1). Stephanie filed her answer along with a counterclaim for divorce on July

19, 2018. (Doc. No. 25).

       {¶3} Stephanie filed a contempt motion on December 10, 2018, alleging that

Thomas (1) failed to truthfully complete affidavits submitted to the trial court; (2)

disposed of property in violation of the mutual restraining order; (3) locked

Stephanie out of the former marital residence after moving out and conceding

temporary possession to Stephanie; (4) composed a doctor’s note about Stephanie

and transmitted it to Stephanie’s mother; and (5) failed to respond to discovery


                                         -2-
Case No. 5-21-11


requests over a four-month period. (Doc. No. 54). On June 27, 2019, Stephanie

filed a second contempt motion, alleging that Thomas violated the trial court’s

mutual restraining order by loaning $250,000.00 to his son as well as the trial court’s

temporary orders by removing property from the marital residence and by failing to

pay for certain expenses. (Doc. No. 142). On September 9, 2019, Stephanie filed a

third contempt motion against Thomas for his alleged failure to pay her temporary-

spousal support on July 1, 2019 as ordered by the trial court. (Doc. No. 161).

       {¶4} Following a hearing on March 27, 2019 regarding Stephanie’s

challenge to the validity of the parties’ antenuptial agreement, the trial court’s

magistrate concluded the antenuptial agreement to be valid on April 11, 2019. (Doc.

Nos. 72, 108, 111). (See also Doc. Nos. 109, 110).

       {¶5} After being granted an extension of time, Stephanie filed her objections

to the magistrate’s decision relating to the enforcement of the parties’ antenuptial

agreement on June 25, 2019. (Doc. Nos. 117, 125, 127, 129, 137, 141, 148).

Thomas filed his response to Stephanie’s objections on August 12, 2019. (Doc.

Nos. 118, 157). (See also Doc. Nos. 143, 146, 155). The trial court issued its entry

addressing Stephanie’s objections and affirming the magistrate’s decision on

November 25, 2019. (Doc. No. 184). (See also Doc. No. 190).

       {¶6} On May 29, 2019, the trial court’s magistrate issued temporary orders

in which it ordered Thomas to pay Stephanie $2,000.00 “per month in temporary


                                         -3-
Case No. 5-21-11


spousal support” as well as Stephanie’s “mobile phone” and “out of pocket medical

expenses up to” $300.00 per month. (Doc. No. 130).

       {¶7} On May 8, 2019, Thomas filed a motion requesting that the trial court

issue “an order setting forth a date and time upon which [Stephanie] is required to

surrender to [Thomas] the former marital residence * * * .” (Doc. No. 123).

Following further exchanges between the parties, the trial court’s magistrate issued

temporary orders on June 28, 2019 (which were affirmed by the trial court) granting

Thomas’s motion requesting an order for Stephanie to surrender the former marital

residence, and continuing its previous temporary orders. (Doc. Nos. 124, 144, 145,

150, 154).

       {¶8} On April 2, 2020, Thomas filed a motion to terminate the temporary

orders requiring him to pay Stephanie $2,000.00 per month in temporary-spousal

support. (Doc. No. 222). Stephanie filed a memorandum in opposition to Thomas’s

motion requesting that the trial court terminate its temporary orders. (Doc. No. 224).

On June 5, 2020, the trial court’s magistrate modified its temporary orders, though

it did not terminate the order requiring Thomas to pay Stephanie $2,000.00 per

month in temporary-spousal support. (Doc. No. 226). (See also Doc. No. 228).

       {¶9} The matter came for final hearing on December 9, 2019 and February

2, 2020 on Thomas’s complaint for divorce, Stephanie’s counterclaim for divorce,

and Stephanie’s contempt motions. (Doc. No. 229). On June 5, 2020, the trial


                                         -4-
Case No. 5-21-11


court’s magistrate issued a decision dividing the parties’ assets and debts and

ordering spousal support in accordance with the antenuptial agreement as well as

deciding Stephanie’s June 27 and September 9, 2019 contempt motions.1 (Id.).

Specifically, the trial court’s magistrate concluded that Thomas was in contempt of

the trial court’s mutual restraining order by loaning $250,000.00 to his son, but that

he purged the contempt. (Id.). As a matter of consequence, the trial court’s

magistrate awarded Stephanie $250.00 in attorney fees. (Id.). Further, the trial

court’s magistrate concluded that the term of Thomas and Stephanie’s marriage was

from June 13, 2003 to December 9, 2019. (Id.).

         {¶10} After being granted extensions of time, Stephanie and Thomas,

respectively, filed their objections to the trial court’s magistrate’s decision on

August 14, 2020. (Doc. Nos. 231, 233, 234, 237, 240, 241, 242, 243). Thomas filed

a memorandum in opposition to Stephanie’s objections to the trial court’s

magistrate’s decision on September 21, 2020. (Doc. No. 244). That same day,

Stephanie filed a memorandum in opposition to Thomas’s objections to the trial

court’s magistrate’s decision. (Doc. No. 245). The trial court issued its entry

addressing the parties’ objections to the magistrate’s decision in which it affirmed


1
  Even though the trial court did not dispose of Stephanie’s contempt motion filed on December 10, 2018,
Stephanie waived the trial court’s failure to rule on this motion at oral argument. Nevertheless, “[i]t is well-
established that when a trial court fails to rule on a motion, the appellate court will presume the trial court
overruled the motion.” Willis v. Willis, 149 Ohio App.3d 50, 2002-Ohio-3716, ¶ 63 (12th Dist.), citing Dozer
v. Dozer, 88 Ohio App.3d 296, 303 (4th Dist.1993).



                                                      -5-
Case No. 5-21-11


“the Magistrate’s Decision in total, with the notable modification that [Thomas]

shall pay directly to [Stephanie] the sum of $4,700.00 in satisfaction of his

requirement to pay one-half (1/2) of the Chase account.” (Doc. No. 248).

       {¶11} The trial court issued a final divorce decree on February 26, 2021.

(Doc. No. 251).

       {¶12} Stephanie filed her notice of appeal on March 25, 2021. (Doc. No.

260). She raises four assignments of error for our review. For ease of our

discussion, we will discuss Stephanie’s first and second assignments of error

together, followed by her third and fourth assignments of error.

                            Assignment of Error No. I

       The Trial Court Abused Its Discretion and Committed Reversible
       Error When it Upheld the Preuptial [sic] Agreement.

                            Assignment of Error No. II

       The Trial Court Abused Its Discretion and Committed Reversible
       Error In Denying An Award of Permanent or Temporary Spousal
       Support.

       {¶13} In her first and second assignments of error, Stephanie argues that the

trial court abused its discretion by concluding that the parties’ antenuptial agreement

is enforceable. Specifically, Stephanie argues under her first assignment of error

that the parties’ antenuptial agreement is unenforceable based on overreaching and

coercion and because it provides a disproportionate division of assets. Stephanie

argues under her second assignment of error that the trial court failed to consider

                                         -6-
Case No. 5-21-11


whether the provision in the parties’ antenuptial agreement regarding spousal

support was unconscionable at the time of the parties’ divorce.

                                Standard of Review

       {¶14} “The validity of an antenuptial agreement is a question of fact for the

trial court, and the trial court’s decision will not be reversed absent an abuse of

discretion.” Vanderink v. Vanderink, 5th Dist. Licking No. 17 CA 0091, 2018-

Ohio-3328, ¶ 19, citing Bisker v. Bisker, 69 Ohio St.3d 608, 609-610 (1994). See

also Parrett v. Wright, 2d Dist. Clark No. 2017-CA-59, 2017-Ohio-9057, ¶ 19. An

abuse of discretion suggests the trial court’s decision is unreasonable, arbitrary, or

unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983).

       {¶15} “This court will not reweigh the evidence introduced in a trial court.”

Fletcher v. Fletcher, 68 Ohio St.3d 464, 468 (1994). Rather, we will affirm a trial

court’s decision regarding the enforceability of an antenuptial agreement “when the

record contains some competent evidence” to support it. Id. See also Vanderink at

¶ 19; Grimm v. Grimm, 12th Dist. Butler No. CA2002-04-089, 2003-Ohio-80, ¶ 16.

                                      Analysis

       {¶16} “It is well settled in Ohio that public policy allows the enforcement of

prenuptial agreements.” Fletcher at 466.

       The Supreme Court [of Ohio] has held that “[s]uch agreements are
       valid and enforceable (1) if they have been entered into freely without
       fraud, duress, coercion, or overreaching; (2) if there was full
       disclosure, or full knowledge and understanding of the nature, value

                                         -7-
Case No. 5-21-11


       and extent of the prospective spouse’s property; and (3) if the terms
       do not promote or encourage divorce or profiteering by divorce.”

Johnson v. Johnson, 2d Dist. Miami No. 2010 CA 2, 2011-Ohio-500, ¶ 10, quoting

Gross v. Gross, 11 Ohio St.3d 99 (1984), paragraph two of the syllabus. “Provisions

in the antenuptial agreement which address spousal support ‘must meet the

additional test of conscionability at the time of the divorce or separation.’” Mann

v. Mann, 9th Dist. Lorain No. 09CA009685, 2010-Ohio-1489, ¶ 8, quoting Gross at

paragraph four of the syllabus.

       When an antenuptial agreement provides disproportionately less than
       the party challenging it would have received under an equitable
       distribution, the burden is on the one claiming the validity of the
       contract to show that the other party entered into it with the benefit of
       full knowledge or disclosure of the assets of the proponent. The
       burden of proving fraud, duress, coercion or overreaching, however,
       remains with the party challenging the agreement.

Fletcher at 467.

       {¶17} On appeal, Stephanie contends under her first assignment of error that

the parties’ antenuptial agreement is unenforceable based on overreaching and

coercion and because it provides a disproportionate division of assets. We will

begin by addressing whether the trial court abused its discretion by concluding that

the parties’ antenuptial agreement is enforceable because Stephanie did not meet

her burden of proving that Thomas engaged in overreaching or coercion.

       {¶18} For purposes of determining the enforceability of an antenuptial

agreement, the terms fraud, duress, coercion, and overreaching are given their

                                         -8-
Case No. 5-21-11


generally accepted meanings. Fordeley v. Fordeley, 11th Dist. Trumbull No. 2018-

T-0006, 2020-Ohio-5380, ¶ 27, citing Vlad v. Vlad, 11th Dist. Trumbull No. 2003-

T-0126, 2005-Ohio-2080, ¶ 53, citing Gross at 105. As relevant here, the Supreme

Court of Ohio defined “overreaching” to mean “one party outwitting or cheating the

other ‘by artifice or cunning, or by exploiting a significant disparity in

understanding the nature of the transaction.’” Fletcher at 467, quoting Gross at 105.

“‘Coercion is defined as “where one party is constrained by subjugation to [an]other

to do what his free will would refuse.”’” Fordeley at ¶ 27, quoting Baumgartner v.

Baumgartner, 6th Dist. Lucas No. L-88-032, 1989 WL 80947, *10 (July 21, 1989),

quoting Black’s Law Dictionary 234 (5th Ed.1979).

       {¶19} When considering whether a party engaged in overreaching, “the

outcome of the analysis often turns on whether the challenging party had an

opportunity to meet with counsel prior to execution.” Id. at ¶ 24, citing Fletcher at

470. Furthermore, [t]he presentation of an agreement a very short time before the

wedding ceremony will create a presumption of overreaching or coercion if * * *

the postponement of the wedding would cause significant hardship, embarrassment

or emotional stress.” Fletcher at 470. See also In re Estate of Gates v. Gates, 7th

Dist. Columbiana No. 06 CO 60, 2007-Ohio-5040, ¶ 40. “Courts therefore look to

the totality of the surrounding circumstances when considering the existence of

duress, coercion, fraud, or overreaching, including knowledge of the nature of the


                                         -9-
Case No. 5-21-11


agreement and whether the agreement was presented for signature in close

proximity to the scheduled wedding.” Vanderbilt v. Vanderbilt, 9th Dist. Medina

Nos. 11CA0103-M and 11CA0104-M, 2013-Ohio-1222, ¶ 16.

        {¶20} Here, there is no dispute that Stephanie was represented by counsel

during the antenuptial-agreement negotiations. Instead, Stephanie contends that a

“lack of communication with her attorney and the sudden change of counsel” on the

day that she executed the agreement resulted in her having inadequate

“representation for the parties’ Antenuptial Agreement.” (Appellant’s Brief at 3).

Stephanie further contends that the antenuptial agreement is unenforceable due to

overreaching because she “was not an active participate in the negotiations” since

there is “no evidence to suggest that [she] was involved in the alleged negotiations.”

(Id. at 2).

        {¶21} Moreover, Stephanie argues that the antenuptial agreement is

unenforceable because she was coerced into executing the agreement since, “at the

time of signing, [Thomas] had informed her that Antenuptial Agreement was for her

benefit, that the values on the schedules were irrelevant, and he would provide her

just as her [sic] did for his ex-wife in the event of a divorce.” (Id. at 3, citing Mar.

27, 2019 Tr. at 23, 27). She contends that Thomas coerced her into executing the

agreement by making these oral promises and failing “to mention that his first

marriage did not have a prenuptial agreement.” (Id.).


                                         -10-
Case No. 5-21-11


       {¶22} At the March 27, 2019 hearing, Stephanie testified that she met with

her attorney “[t]wice” before executing the antenuptial agreement and that she

understood the agreement when she executed it. (Mar. 27, 2019 Tr. at 60-61).

Although Stephanie testified that an attorney other than the attorney she met with

signed the antenuptial agreement on her behalf, she further testified that she recalled

negotiating portions of the agreement with her attorney. (Id. at 60).

       {¶23} Furthermore, Stephanie testified that Thomas influenced her to

execute the agreement by “telling [her] that [she] wouldn’t have to worry because”

of “everything he did for” his ex-wife. (Id. at 61). Likewise, Stephanie testified

that, when she “questioned” Thomas regarding the valuation of the assets that he

included in the agreement, “he said the numbers don’t really matter.” (Id. at 62).

       {¶24} On cross-examination, Stephanie testified that she and Thomas were

married on June 13, 2003. (Id. at 21). Stephanie testified that she and Thomas

negotiated the antenuptial agreement for “over a year before it was actually signed”

and that she and Thomas married six months after she executed the antenuptial

agreement. (Id. at 21-22). Moreover, even though she testified that she was unware

that her attorney and Thomas’s attorney exchanged correspondence regarding the

antenuptial agreement, Stephanie identified Plaintiff’s Exhibit 11 as correspondence

between the attorneys regarding the agreement. (Id. at 12). Stephanie testified that

the antenuptial agreement reflects “a listing of the assets that [Thomas] owned and


                                         -11-
Case No. 5-21-11


* * * what he owed at the time of [the] agreement” but that it was not “not an

accurate disclosure * * * of what he owned and what he owed.” (Id. at 22).

Notwithstanding her belief of the inaccuracy, Stephanie testified that she executed

the agreement because Thomas “said it didn’t matter.” (Id. at 23). Importantly,

Stephanie further testified that Thomas did not coerce or force her to execute the

antenuptial agreement. (Id. at 27).

       {¶25} In the April 11, 2019 decision, the trial court’s magistrate concluded

“that the parties entered into the [antenuptial] agreement freely without fraud,

duress, coercion, or overreaching.” (Doc. No. 111). In concluding that the parties’

entered the antenuptial agreement freely without fraud, duress, coercion, or

overreaching, the trial court’s magistrate found that Stephanie signed the agreement

on December 5, 2002 in Auglaize County, Ohio, while Thomas signed the

agreement on December 18, 2002 in Hancock County, Ohio. “The parties married

six months later, on June 13, 2003.” (Doc. No. 111).

       {¶26} Moreover, the trial court’s magistrate found that Thomas and

Stephanie actively engaged in negotiations for an antenuptial agreement for 18

months.    The trial court’s magistrate further found that “[t]he attorneys’

communications show a prior professional relationship between [Stephanie] and

[her attorney], and display arms-length negotiations between the parties’ attorneys.”

(Id.). Additionally, the trial court’s magistrate found that Stephanie “understood the


                                        -12-
Case No. 5-21-11


agreement” at the time she executed it and that Thomas “did not force her to sign

the agreement.” (Id.). Furthermore, the trial court’s magistrate found that there was

no evidence presented that Thomas was present when Stephanie executed the

antenuptial agreement or that Stephanie “asked to delay the signing to allow for [her

attorney’s] presence.” (Id.).

       {¶27} Addressing Stephanie’s argument that she did not freely enter the

antenuptial agreement as a result of Thomas’s oral promises, the trial court’s

magistrate found that “[o]ther than her selective recollections, the evidence also

does not establish that [Stephanie] relied on any oral promises when entering into

the written agreement.” (Id.). In particular, the trial court’s magistrate found that

Stephanie did not relay Thomas’s oral promises to her attorney or request that they

be included in the agreement.

       {¶28} In its November 25, 2019 decision overruling Stephanie’s objections

to the magistrate’s decision relating to the enforcement of the antenuptial

agreement, the trial court also concluded that the parties’ entered the antenuptial

agreement freely without fraud, duress, coercion, or overreaching. The trial court

found, in relevant part, that “[t]he parties began to negotiate the agreement over a

year before the marriage” and that they exchanged multiple letters with

modifications to the agreement. (Doc. No. 184). The trial court found that the

“signing of the agreement occurred more than six (6) months before the date of the


                                        -13-
Case No. 5-21-11


wedding, indicating that there was plenty of time to delay the signing if [Stephanie]

had desired to do so.”      (Id.).   Further, the trial court found that the parties

acknowledged a provision within the agreement “that they were represented by

counsel, that they were satisfied with counsel, and that they each understood the

terms of the agreement.” (Id.). Finally, regarding Stephanie’s argument that she

was induced to execute the agreement based on Thomas’s oral promises, the trial

court found that Stephanie failed to meet her burden of proving that they “resulted

in coercion, duress, or any other negative influence.” (Id.).

       {¶29} Based on our review of the record, there is some competent evidence

supporting the trial court’s conclusion that the parties entered the antenuptial

agreement freely without coercion or overreaching.         Importantly, contrary to

Stephanie’s arguments on appeal, Stephanie conceded at the March 27, 2019

hearing that Thomas did not coerce her to execute the antenuptial agreement. (See

Mar. 27, 2019 Tr. at 27).

       {¶30} Moreover, Stephanie failed to prove that coercion or overreaching

occurred under the facts presented. Indeed, because the parties’ marriage did not

occur until more than six months after the execution of the antenuptial agreement,

Stephanie had ample time to pursue changes to the agreement, to retain new counsel,

or to refuse to sign it if she was unsatisfied with the terms of the agreement.

Compare Millstein v. Millstein, 8th Dist. Cuyahoga No. 79617, 2002-Ohio-4783, ¶


                                         -14-
Case No. 5-21-11


63 (noting that “if unhappy with the terms of the agreement, Dianne had ample time

to pursue changes, to retain new counsel, or to refuse to sign it”). Stephanie chose

not to.

          {¶31} Furthermore, Stephanie’s contention that the agreement should be

unenforceable because she “was not an active participate in the negotiations” since

there is “no evidence to suggest that [she] was involved in the alleged negotiations”

is belied by her testimony that she recalled negotiating certain terms of the

agreement with her attorney. Compare Vanderbilt, 2013-Ohio-1222, at ¶ 17 (“Her

recitation of the events surrounding the signing of the agreement, however, does not

convey the full sense of the testimony at trial.”).

          {¶32} Notwithstanding Stephanie’s admission that she was not coerced by

Thomas into executing the agreement, Stephanie’s coercion argument is likewise

negated by the record. Specifically, the trial court’s magistrate (and the trial court)

credited Thomas’ testimony that he relayed to Stephanie (prior to their marriage)

that “if [he] ever got married again [he] would definitely want to have a Prenuptial

Agreement * * * .” (Mar. 27, 2019 Tr. at 33). See, e.g., Gates, 2007-Ohio-5040, at

¶ 43 (noting that the trial court is “in the best position to view the witnesses, observe

their demeanor, gestures, voice inflections and use these observations in weighing

the credibility of the proffered testimony”). In other words, contrary to Stephanie’s

argument, Thomas made it clear to Stephanie that his first marriage was not subject


                                          -15-
Case No. 5-21-11


to an antenuptial agreement. In sum, that Stephanie cannot recall negotiating (or

chose not to negotiate) specific terms that she contends are now relevant to her case

does not negate the enforceability of the agreement.

       {¶33} Having determined that Thomas did not overreach or coerce Stephanie

into executing the agreement, we turn to Stephanie’s argument that it is

unenforceable because it provides a disproportionate division of assets.            An

antenuptial “agreement that is freely and voluntarily entered into after full disclosure

of a spouse’s property will not be invalidated because it makes a disproportionate

distribution.” Johnson, 2011-Ohio-500, at ¶ 12, citing Fletcher, 68 Ohio St.3d at

466. “‘[F]ull disclosure’ is satisfied ‘either by the exhibiting of the attachment to

the antenuptial agreement of a listing of the assets of the parties to the agreement,

or alternatively a showing that there had been a full disclosure by other means.’”

Vanderbilt at ¶ 10, quoting Gross, 11 Ohio St.3d at 105. See also Gates at ¶ 56

(noting “that a spouse’s general knowledge of the character and extent of the other’s

wealth and assets is sufficient to validate a premarital agreement”). Even though

disclosure should be full, fair, and open, it need not be a drastically sweeping

disclosure—that is, the spouse need not know the other’s exact means as long as he

or she has a general idea of his or her wealth and assets. Gates at ¶ 58. See also

Millstein, 2002-Ohio-4783, at ¶ 84 (holding “that the full disclose requirement set




                                         -16-
Case No. 5-21-11


forth in Gross is satisfied if the spouse challenging a prenuptial agreement has a

general knowledge of the nature and extent of the other’s wealth and assets”).

       {¶34} Here, Stephanie contends that the antenuptial agreement is invalid

because it provides disproportionately less than she would have received under an

equitable distribution and that the trial court erred in concluding that Thomas met

his burden of proving that Stephanie entered the agreement with the benefit of full

knowledge or disclosure of the nature of Thomas’s assets and wealth. Specifically,

Stephanie argues that Thomas failed to disclose the value of his business because

“the value of [his] business is not clear to anyone.” (Appellant’s Brief at 5).

       {¶35} In the April 11, 2019 decision, the trial court’s magistrate concluded

that “the parties each had full knowledge and understanding of the nature, value and

extent of the other spouse’s property.” (Doc. No. 111). Specifically, the trial court’s

magistrate found that “the parties’ Antenuptial Agreement includes disclosure of

assets.” (Id.).

       {¶36} Likewise, in its November 25, 2019 decision, the trial court overruled

Stephanie’s objections to the magistrate’s decision after concluding that Thomas

met his burden of proving that he fully disclosed the nature of his assets and wealth.

The trial court found that Exhibit A (to the parties’ antenuptial agreement) lists “the

approximate gross values and any encumbrances upon the property, resulting in a

net value determination of the pre-marital assets.” (Doc. No. 184). Furthermore,


                                         -17-
Case No. 5-21-11


the trial court found that “there is no evidence that either party disputed the

purported values of the other’s property” at the March 27, 2019 hearing, despite

Stephanie’s argument “as to how the business was valued evidences a lack of full

disclosure.” (Id.). The trial court found that, “although [Thomas] could not recall

the exact method of valuation, he testified that his accountant performed the

valuation, indicating that the valuation was not simply a guess or best estimate.”

(Id.).

         {¶37} The record reveals that there is some competent evidence supporting

the trial court’s conclusion that Thomas met his burden of proving that he fully

disclosed the nature of his assets and wealth—namely, the value of his business.

Indeed, in addition to the value of the business included in an attachment to the

parties’ antenuptial agreement, Thomas testified at the March 27, 2019 hearing that

“[t]he business was * * * supported by a balance sheet to show what the business

was worth”—that is, the “stated” value of the company and the “goodwill” value of

the company—and that “[n]obody argued about any of the numbers on that balance

sheet.” (Mar. 27, 2019 Tr. at 41). Furthermore, Thomas testified that he did not

think that any of the valuations included in the attachment were inaccurate. (Id. at

42).

         {¶38} On cross-examination, Thomas testified that the “goodwill” value of

the company “is determined by what * * * the market would determine that the value


                                        -18-
Case No. 5-21-11


in excess of the book value as to what it would actually sell for at the time.” (Id. at

46). According to Thomas, the valuation of the company was generated by an

accountant. (Id. at 47). Importantly, the parties’ antenuptial agreement states that

       [i]t is understood that the figures and amounts contained in Exhibit A
       * * * are approximately correct and not necessarily exact, but are
       intended to be reasonably accurate based upon current market values.
       Each party understands that the other is entering into this agreement
       with the understanding that such statements do in fact constitute such
       full disclosure.

(Mar. 27, 2019 Tr., Defendant’s Ex. B).

       {¶39} Thus, contrary to Stephanie’s argument that some precise formula

must be applied to determine the valuation of Thomas’s business, the record

demonstrates that Stephanie had a general knowledge of the nature and extent of the

value of Thomas’s business. Accord Millstein, 2002-Ohio-4783, at ¶ 84 (“In this

case, the record demonstrates that, at the time she signed the agreement, Dianne had

a general knowledge of the nature and extent of Norman’s wealth.”). See also

Gates, 207-Ohio-5040, at ¶ 62. Moreover, the record reveals that Stephanie and

Thomas not only negotiated the antenuptial agreement for 18 months before they

were married, but that they had known each other for nearly eight years prior to their

marriage. See Millstein at ¶ 84. Therefore, we conclude that Thomas fully disclosed

the value of his business. See Gates at ¶ 63.

       {¶40} In sum, even though we conclude that Thomas fully disclosed the

value of his business, we acknowledge that the thrust of Stephanie’s disagreement

                                         -19-
Case No. 5-21-11


is with the disproportionate distribution of assets under the antenuptial agreement.

However, “contrary to statutory authority which would provide for a more equitable

distribution,” “we are also cognizant that virtually every prenuptial agreement

provides for the disproportionate distribution of assets in favor of the spouse who

brings those assets to the marriage.” Millstein at ¶ 87. “This is the very purpose of

a prenuptial agreement—to avoid by contract the equitable distribution of property

mandated by statute. Therefore, while we understand this argument, it is not well

taken.” Id.

       {¶41} In addition to those reasons for challenging the enforceability of the

agreement, Stephanie further contends that the agreement is unenforceable because

Thomas failed “to perform a promise made in [the] antenuptial agreement * * * .”

(Appellant’s Brief at 6). Specifically, Stephanie contends that the agreement should

be invalid since it required Thomas to “quit claim to [her] and him * * * as joint

tenants with right of survivorship, his residence * * * ,” and Thomas executed a

quit-claim deed without a right of survivorship. (Id. at 7). Likewise, Stephanie

argues that “the parties did not follow Section 15 of the agreement regarding

payment of various expenses.” (Id.). Stephanie’s argument lacks merit.

       {¶42} “Though generally governed by principles of contract law, a strict

application of the law of contracts is not appropriate given the specialized nature of

prenuptial agreements.” Saari v. Saari, 9th Dist. Lorain No. 08CA009507, 2009-


                                        -20-
Case No. 5-21-11


Ohio-4940, ¶ 10, citing Gross, 11 Ohio St.3d at 107. When interpreting an

antenuptial agreement, the primary role of the court is to ascertain and to give effect

to the intent of the parties. Johnson, 2011-Ohio-500, at ¶ 11. If it is clear and

unambiguous, “‘then its interpretation is a matter of law and there is no issue of fact

to be determined.’” Barhorst, Inc. v. Hanson Pipe & Prods. Ohio, Inc., 169 Ohio

App.3d 778, 2006-Ohio-6858, ¶ 10 (3d Dist.), quoting Inland Refuse Transfer Co.

v. Browning-Ferris Industries of Ohio, Inc., 15 Ohio St.3d 321, 322 (1984). See

also Johnson at ¶ 11.    In that case, we apply a de novo standard of review. St.

Marys v. Auglaize Cty. Bd. of Commrs., 115 Ohio St.3d 387, 2007-Ohio-5026, ¶ 38,

citing Nationwide Mut. Fire Ins. Co. v. Guman Bros. Farm, 73 Ohio St.3d 107, 108

(1995). “The meaning of an ambiguous [agreement], however, is an issue of fact to

be decided by the trier of fact.” Westlake v. VWS, Inc., 8th Dist. Cuyahoga No.

100180, 2014-Ohio-1833, ¶ 34. “We will affirm a trial court’s interpretation of such

[an agreement] if the record contains competent evidence to support it.” Johnson at

¶ 10. See also Fletcher, 68 Ohio St.3d at 468.

       {¶43} Here, the trial court’s magistrate concluded in the April 11, 2019

decision that Thomas “did not fail to perform his responsibility under the

agreement” because “[a] survivorship deed * * * is not necessary to accomplish the

purpose of the real estate provision of the antenuptial agreement.” (Doc. No. 111).




                                         -21-
Case No. 5-21-11


The trial court’s magistrate did not address Stephanie’s contention regarding

Section 15 of the antenuptial agreement.

       {¶44} On November 25, 2019, the trial court overruled Stephanie’s objection

to the magistrate’s decision by concluding that “[a] survivorship deed * * * is not

necessary to accomplish the purpose of the antenuptial agreement, as both parties

are now living,” and “it does not affect her proportionate share in the ownership

interest of the property.”    (Doc. No. 184).     The trial court further overruled

Stephanie’s objection to “the Magistrate’s failure to address the other deficiencies

in [Thomas’s] failure to perform under the Antenuptial Agreement, including [his]

failure to perform pursuant to section 15 of the agreement.” (Id.). Specifically, the

trial court found that Stephanie’s “own testimony belies her objection” because she

“testified that during the time of their marriage, [Thomas] covered all of [her]

expenses.” (Id.). Moreover, the trial court found that Stephanie’s objection is belied

by her testimony because “that payment of the expenses ceased in November 2017”

and “a key aspect of Section 15 of the agreement is that it requires that [Thomas]

pay [Stephanie’s] expenses ‘so long as they are residing together as husband and

wife’” but there was no evidence in the record when they ceased residing as husband

and wife. (Id., quoting Mar. 27, 2019 Tr., Defendant’s Ex. B).

       {¶45} We agree with the trial court. Due to the nature of a survivorship deed

and the plain and unambiguous language of the parties’ antenuptial agreement,


                                        -22-
Case No. 5-21-11


common sense suggests that the parties did not intend for the provisions of a

survivorship deed to remain in effect if the parties divorced. Accord Johnson, 2011-

Ohio-500, at ¶ 28 (“Finally, due to the nature of the other Will provisions contained

in the prenuptial agreement, common sense suggests that the parties did not intend

for these requirements to remain in effect if the parties divorced.”). Specifically,

the parties’ antenuptial agreement provides that in the event that the parties divorce,

“[e]ach party shall retain as his or her own, free and clear of any claim by the other,

any and all assets owned by him or her on the date of the parties’ marriage * * * .”

(Emphasis added.). (Mar. 27, 2019 Tr., Defendant’s Ex. B). Among the assets

owned by Thomas on the date of the parties’ marriage (according to Exhibit A

attached to the parties’ antenuptial agreement), is Thomas’s residence.

       {¶46} Moreover, section 15 of the parties’ antenuptial agreement provides,

in its relevant part, that the parties “agree that as long as they are residing together

as husband and wife, each will contribute to provide the reasonable living expenses

for both parties based upon a standard of living which is in accordance with and

appropriate to the income at that time, of both parties * * * .” (Id.). There is some

competent evidence in the record supporting the trial court’s conclusion that the

parties complied with this provision. In particular, Stephanie testified at the March

27, 2019 hearing that Thomas provided her financial support. (Mar. 27, 2019 Tr. at

65, 74, 77-78). She further testified that she began paying for her own expenses in


                                         -23-
Case No. 5-21-11


November 2017. (Id. at 74, 77). There is no evidence in the record reflecting when

the parties ceased residing together as husband and wife.

       {¶47} Finally, Stephanie contends that she was denied “proper notice and

opportunity to be heard on the issue of the validity of the [antenuptial] agreement at

the time of the divorce” because the trial court denied her request for a continuance

after “obtaining new counsel, not long before the hearing” and “improperly limited

the amount of time each party had to present its case on the issue of the [antenuptial

agreement] * * * .” (Appellant’s Brief at 8). Stephanie failed to cite any authority

in support of her claim. “[A]n appellate court may disregard an assignment of error

pursuant to App.R. 12(A)(2): ‘if the party raising it fails to identify in the record the

error on which the assignment of error is based or fails to argue the assignment

separately in the brief, as required under App.R. 16(A).’” Rodriguez v. Rodriguez,

8th Dist. Cuyahoga No. 91412, 2009-Ohio-3456, ¶ 4, quoting App.R. 12(A);

Hawley v. Ritley, 35 Ohio St.3d 157, 159 (1988).

       {¶48} App.R. 16(A)(7) requires that Stephanie include in her brief: “An

argument containing the contentions of the appellant with respect to each

assignment of error presented for review and the reasons in support of the

contentions, with citations to the authorities, statutes, and parts of the record on

which appellant relies. The argument may be preceded by a summary.”




                                          -24-
Case No. 5-21-11


       {¶49} “‘It is not the duty of an appellate court to search the record for

evidence to support an appellant’s argument as to any alleged error.’” Rodriguez at

¶ 7, quoting State v. McGuire, 12th Dist. Preble No. CA95-01-001, 1996 WL

174609, *14 (Apr. 15, 1996). “An appellate court is not a performing bear, required

to dance to each and every tune played on an appeal.” Id., citing State v. Watson,

126 Ohio App.3d 316, 321 (12th Dist.1998) and McGuire at *14.                 Because

Stephanie failed to cite any legal authority in support of her argument, we decline

to review it.

       {¶50} For these reasons, Stephanie’s first assignment of error is overruled.

       {¶51} Under her second assignment of error, Stephanie contends that the trial

court abused its discretion by concluding that the parties’ antenuptial agreement is

enforceable and by failing to award her temporary- and permanent-spousal support.

As an initial matter, to the extent that Stephanie contends that the trial court failed

to award her temporary-spousal support, Stephanie’s argument is specious. That is,

the trial court awarded Stephanie temporary-spousal support in this case.

       {¶52} Turning to Stephanie’s argument that the trial court abused its

discretion by enforcing the parties’ antenuptial agreement by failing to award her

permanent-spousal support, Stephanie contends that the trial court failed to consider

whether the provision of the agreement regarding spousal support was

unconscionable at the time of the divorce. “Even if a [antenuptial] agreement is


                                         -25-
Case No. 5-21-11


valid at the time of execution, a party may challenge the spousal support provisions

contained therein by demonstrating that the terms related to spousal support are

unconscionable at the time of the divorce.” Vanderbilt, 2013-Ohio-1222, at ¶ 39,

citing Gross, 11 Ohio St.3d at 109.

       {¶53} Our review of a trial court’s decision regarding the conscionability of

a spousal-support provision of an antenuptial agreement “implicates a mixed

question of law and fact.” Mann, 2010-Ohio-1489, at ¶ 10.

       “A determination of whether a written contract is unconscionable is
       an issue of law which a court reviews de novo. When a trial court
       makes factual findings, however, supporting its determination that a
       contract is or is not unconscionable, such as any findings regarding
       the circumstances surrounding the making of the contract, those
       factual findings should be reviewed with great deference.”

Id., quoting Saari, 2009-Ohio-4940, at ¶ 11. “The analysis of whether spousal

support provisions are unconscionable is guided by the factors applicable to the

determination of support under R.C. 3105.18(C)(1).” Vanderbilt at ¶ 39. See also

Mann at ¶ 10. Those factors include:

       (a) The income of the parties * * * ;

       (b) The relative earning abilities of the parties;

       (c) The ages and the physical, mental, and emotional conditions of
       the parties;

       (d) The retirement benefits of the parties;

       (e) The duration of the marriage;


                                        -26-
Case No. 5-21-11


       (f) The extent to which it would be inappropriate for a party, because
       that party will be custodian of a minor child of the marriage, to seek
       employment outside the home;

       (g) The standard of living of the parties established during the
       marriage;

       (h) The relative extent of education of the parties;

       (i) The relative assets and liabilities of the parties, including but not
       limited to any court-ordered payments by the parties;

       (j) The contribution of each party to the education, training, or
       earning ability of the other party * * * ;

       (k) The time and expense necessary for the spouse who is seeking
       spousal support to acquire education, training, or job experience so
       that the spouse will be qualified to obtain appropriate employment,
       provided the education, training, or job experience, and employment
       is, in fact, sought;

       (l) The tax consequences, for each party, of an award of spousal
       support;

       (m) The lost income production capacity of either party that resulted
       from that party’s marital responsibilities;

       (n) Any other factor that the court expressly finds to be relevant and
       equitable.

R.C. 3105.18(C)(1). “Furthermore, * * * the party challenging the conscionability

of a spousal support provision ‘has the burden of showing the unconscionable effect

of the provision at the time of [the] divorce[.]’” Saari at ¶ 12, quoting Gross at 109.

       {¶54} In the June 5, 2020 decision, the trial court’s magistrate (after

reviewing “the factors of R.C. 3105.18(C) and other relevant factors”) concluded


                                         -27-
Case No. 5-21-11


that “the provisions of the Antenuptial Agreement have not lost their validity by

reason of changed circumstances and that the provisions are not unconscionable.”

(Doc. No. 229). The trial court’s magistrate found the following factors under R.C.

3105.18(C)(1):    R.C. 3105.18(C)(1)(a): Thomas has significant income, while

Stephanie “has no independent income”; R.C. 3105.18(C)(1)(b): Thomas “has the

ability to maintain current income for some time, and then has the ability to maintain

passive income from income producing assets”; R.C. 3105.18(C)(1)(c): Stephanie

“is fifty[-]eight years old and asserts disabling health issues” but “presented no

medical testimony, and no evidence of substantive diagnosis” and her testimony

was not “independently credible,” while Thomas is “sixty[-]nine years old, and has

had health issues” but “maintains an active lifestyle”; R.C. 3105.18(C)(1)(d):

Thomas “has a retirement account through Edward Jones,” while “[o]ther than

Social Security eligibility, [Stephanie] has no known retirement benefits”; R.C.

3105.18(C)(1)(e): “[t]he parties were marred fifteen years prior to separation”; R.C.

3105.18(C)(1)(f): “[t]here are no children of the marriage”; R.C. 3105.18(C)(1)(g):

“[t]he parties have a nice home and maintained a modest lifestyle during the

marriage”; R.C. 3105.18(C)(1)(h): “Thomas graduated high school and had two

years of college prior to marriage,” while “Stephanie is a high school graduate with

some secondary education,” including “an aesthetician license” and “real estate

license”; R.C. 3105.18(C)(1)(i): Thomas “has significant real estate and other


                                        -28-
Case No. 5-21-11


business assets” and Stephanie “will have access to funds from one-half of the house

equity and a portion of a Stanford 104 Ltd. asset,” she received proceeds “from the

sale of her deceased father’s farm equipment,” and proceeds “from her mother’s

estate,” which, although not credible, she testified “she had already spent”; R.C.

3105.18(C)(1)(j): neither contributed to the education or training of the other; R.C.

3105.18(C)(1)(k): Stephanie “did not indicate any intention to seek training or

employment” and her “history does not reflect that [she] will seek productive

training or employment”; R.C. 3105.18(C)(1)(l):           “[t]he parties submitted no

evidence of the tax consequences of an award of spousal support”; and R.C.

3105.18(C)(1)(m): “[t]here is no evidence that [Stephanie’s] lack of employment

was due to marital responsibilities.” (Id.).

       {¶55} In its February 5, 2021 decision overruling Stephanie’s objections to

the magistrate’s decision, the trial court (“[a]fter an independent review of the

record”) likewise concluded that the provision in the parties’ antenuptial agreement

regarding spousal support was not unconscionable at the time of the parties’ divorce.

       {¶56} Based on our review of the record, we agree that the provision of the

parties’ antenuptial agreement regarding spousal support is valid and enforceable—

that is, it is not unconscionable. The trial court’s (and the trial court’s magistrate’s)

factual findings supporting its determination that the parties’ antenuptial agreement

is not unconscionable are supported by the record.


                                          -29-
Case No. 5-21-11


       {¶57} Although Stephanie takes significant issue with the disparity in

income between the parties, the record “evidences that the disparity in net worth and

annual income pre-dated the parties’ marriage, which is typically the reason why

parties contract to avoid an equitable distribution of assets should their marriage end

in divorce.” Saari, 2009-Ohio-4940, at ¶ 15, citing Millstein, 2002-Ohio-4783, at ¶

87 and Fletcher, 68 Ohio St.3d at 467. Moreover, Stephanie alleges that the parties’

agreement was unconscionable at the time of the divorce because she presented

evidence “that she is currently incapable of working due to her current health for

issues that arose after the parties entered into the Antenuptial Agreement.”

(Appellant’s Brief at 13). However, notwithstanding that evidence and Stephanie’s

testimony, the trial court’s magistrate did not find Stephanie’s allegation be credible.

Gates, 2007-Ohio-5040, at ¶ 43.

       {¶58} Furthermore, there was no evidence presented that Stephanie incurred

any additional burdens for the care of any children or had a marked change in her

standard of living or cost of necessary maintenance expenses to constitute a

“significant change in circumstances between the time she signed the [antenuptial]

agreement, which the [trial] court found to be valid, and the time [of the] divorce.”

Saari at ¶ 14. In sum, the record in this case does not reflect the circumstances

necessary to conclude that the parties’ agreement was unconscionable at the time of

the divorce. See id. at ¶ 15 (“The record in this case does not reflect facts or


                                         -30-
Case No. 5-21-11


circumstances remotely similar to those which led to a finding of unconscionability

in Gross.”). Thus, the trial court did not err by concluding that the parties’

antenuptial agreement was not unconscionable or by denying Stephanie’s request

for permanent spousal support. Accordingly, the trial court did not abuse its

discretion by enforcing the parties’ antenuptial agreement.

       {¶59} Consequently, Stephanie’s second assignment of error is overruled.

                             Assignment of Error No. III

       The Trial Court Abused Its Discretion and Committed Reversible
       Error When It Failed to Properly Divide Marital Property.

       {¶60} In her third assignment of error, Stephanie argues that the trial court

erred in its determination of marital and separate assets and its distribution and

valuation of those assets.

                                 Standard of Review

       {¶61} “This court reviews the trial court’s classification of property as

marital or separate under a manifest-weight-of-the-evidence standard.” Lotz v. Lotz,

3d Dist. Auglaize No. 2-14-06, 2014-Ohio-5625, ¶ 16. “Accordingly, we will not

reverse the trial court’s judgment if it is supported by some competent, credible

evidence.” Id. “‘“This highly deferential standard of review permits the affirmation

of the trial court’s judgment if there is even ‘some’ evidence to support the court’s

finding.”’” Id., quoting Reed v. Reed, 3d Dist. Allen No. 1-09-63, 2010-Ohio-4550,



                                        -31-
Case No. 5-21-11


¶ 7, quoting Huelskamp v. Huelskamp, 185 Ohio App.3d 611, 2009-Ohio-6864, ¶

15 (3d Dist.).

       {¶62} “Once the characterization has been made, ‘the court should normally

award each spouse his or her separate property and then distribute the marital estate

equally unless an equal division would be inequitable.’” Tretola v. Tretola, 3d Dist.

Logan No. 8-14-12, 2014-Ohio-5484, ¶ 47, quoting Barkley v. Barkley, 119 Ohio

App.3d 155, 159 (4th Dist.1997), citing R.C. 3105.171(C), (D). See also R.C.

3105.171(B). “Trial courts have ‘broad discretion to determine what property

division is equitable in a divorce proceeding.’” Id., quoting Cherry v. Cherry, 66

Ohio St.2d 348 (1981), paragraph two of the syllabus. “A trial court’s decision

allocating marital property will not be reversed absent an abuse of discretion.” Id.,

quoting Jackson v. Jackson, 3d Dist. Paulding No. 11-07-11, 2008-Ohio-1482, ¶ 15,

citing Holcomb v. Holcomb, 44 Ohio St.3d 128 (1989). As we previously stated, an

abuse of discretion suggests the trial court’s decision is unreasonable, arbitrary, or

unconscionable. Blakemore, 5 Ohio St.3d at 219.

                                      Analysis

       {¶63} “In a divorce proceeding, the division of marital and separate property

involves a two-step process governed by R.C. 3105.171.” Lotz at ¶ 11. “First, the

trial court must determine whether property is marital or separate property, and,




                                        -32-
Case No. 5-21-11


second, the trial court must equitably allocate the marital and separate property.”

Id. See also R.C. 3105.171(B), (D).

       {¶64} “Marital property generally includes all property acquired by either

party during the marriage as well as the appreciation of separate property due to the

labor, monetary, or in-kind contributions of either party during the marriage.” Avent

v. Avent, 166 Ohio App.3d 104, 2006-Ohio-1861, ¶ 15 (6th Dist.), citing R.C.

3105.171(A)(3)(a)(i) and (iii). See also Welly v. Welly, 3d Dist. Seneca No. 13-15-

15, 2015-Ohio-4804, ¶ 32. “Marital property is to be divided equally in general,

and each spouse is considered to have contributed equally to the acquisition of

marital property.” Avent at ¶ 15, citing R.C. 3105.171(C)(1) and (2).

       {¶65} “However, marital property does not include separate property.” Id.,

citing R.C. 3105.171(A)(3)(b).      “Under R.C. 3105.171(A)(6)(a)(v), separate

property includes any real or personal property that is excluded by a valid

antenuptial agreement.” Id. “‘Thus, Ohio law specifically allows for property that

would normally be considered marital to be excluded from a division of marital

property by a valid antenuptial agreement.’” Id., quoting Todd v. Todd, 10th Dist.

Franklin No. 99AP-659, 2000 WL 552311, *5 (May 4, 2000).

       {¶66} “An antenuptial agreement is a contract entered into between a man

and a woman in contemplation, and in consideration, of their future marriage

whereby the property rights and economic interests of either the prospective wife or


                                        -33-
Case No. 5-21-11


husband are determined and set forth in a written instrument.” Id. at ¶ 16, citing

Gross, 11 Ohio St.3d at 102. As we previously stated, “[t]he interpretation of a

contract that is clear and unambiguous is a question of law,” which we review de

novo. Id.

       {¶67} “The party seeking to establish that property is separate rather than

marital bears the burden of proof, by a preponderance of the evidence, to trace the

asset to separate property.” Tretola, 2014-Ohio-5484, at ¶ 45, citing Schalk v.

Schalk, 3d Dist. Seneca No. 13-07-13, 2008-Ohio-829, ¶ 6. See also Golick v.

Golick, 12th Dist. Clermont Nos. CA99-05-040 and CA99-05-045, 2001 WL

1598290, *9 (Dec. 17, 2001) (“Because [husband-appellant] sought to have the

appreciation of the * * * properties characterized as separate property, he had the

burden of proof on this issue by a preponderance of the evidence.”), citing Peck v.

Peck, 96 Ohio App.3d 731, 734 (12th Dist.1994).

       {¶68} As we determined in Stephanie’s first and second assignments of error,

the parties’ antenuptial agreement is valid and enforceable. See generally Burdick

v. Burdick, 11th Dist. Ashtabula No. 2013-A-0030, 2014-Ohio-2876, ¶ 16. The

parties’ antenuptial agreement describes the distribution of the of the parties’ assets,

and provides, in relevant part:

       6. Stephanie R. Lauth covenants and agrees that all property now
       owned by or for the benefit of Thomas M. Heimann, of whatsoever
       nature and wheresoever located, and all dividends, interests, rents,
       issues and profits thereof, shall be and remain his sole and separate

                                         -34-
Case No. 5-21-11


       property, to use and dispose of as he sees fit as if no marriage had been
       entered into between the parties.

       7. Stephanie R. Lauth agrees that any future increase in value of the
       separate property now owned by or for the benefit of Thomas M.
       Heimann, as well as any appreciation in value thereof, and in
       particular those assets and expectancies disclosed and described in
       Exhibit A to this Agreement, and all dividends, interests, rents, issues
       and profits thereof, shall be and remain his sole and separate property,
       to use and dispose of as he sees fit as if no marriage had been entered
       into between the parties.

       ***

       17. In the event that the parties’ marriage is dissolved or terminated
       by means of a decree or judgment entry entered by a Court of
       competent jurisdiction after the date upon which the parties are
       married * * *, then the following provisions shall apply:

       A. Each party shall retain as his or her own, free and clear of any
       claim by the other, any and all assets owned by him or her on the date
       of the parties’ marriage as well as any increase in value of any separate
       asset from the date of the parties’ marriage;

       ***

       D. Except as hereinafter provided, the parties will divide equally any
       joint assets, if any, which they may have accumulated during the
       course of their marriage.

       ***

       19. * * * The household goods which each party brings to the
       marriage are his/her own separate property. After the marriage of
       Thomas M. Heimann and Stephanie R. Lauth, if and when household
       items are bought by either party or jointly for use in the marital
       residence, such purchased household items are/become a marital
       asset.

(Plaintiff’s Ex. 10).

                                         -35-
Case No. 5-21-11


       {¶69} Interpreting the parties’ agreement, the trial court’s magistrate

determined in the June 5, 2020 entry that the following assets (as relevant to

Stephanie’s argument on appeal) are separate property and remain Thomas’s assets:

(1) “Tom Heimann Enterprises, Inc. is the same entity as Advanced Novelty Inc. as

disclosed in the agreement and the funds from the sale and repurchase of the

business trace directly through an account and trust disclosed in the agreement”; (2)

“[s]ince the marriage, [Thomas] added mini storage buildings and operates Flag

City Mini Storage through Stanford 101, Ltd.” and because “Flag City Mini Storage

is an appreciation in the value of Stanford 101,” “the appreciation remains

[Thomas’s] asset”; (3) “Stanford 104 Ltd. is purchasing real estate * * * through

land contract” and the “[i]nitial payment was made from the Flag City Mini Storage

account”; (4) “Arrowhead Pointe LLC * * * purchased real estate * * * with a * * *

withdrawal from the Edward Jones account,” which is “addressed in the agreement

and contained the remaining funds from the 2007 sale of Advanced Novelty”; (5)

Thomas “had an Edward Jones retirement fund held by Thomas M. Heimann,

Trustee of Thomas M. Heimann Revocable Trust” and “still has this account”; (6)

Thomas “had an Edward Jones retirement account held in his individual name” and

“still has this account”; (7) Thomas “had a Boston Capital Fund account” and “tax

returns reflect the existence of a Boston Capital Fund account”; and (8) even though

“the parties disclosed that they had tangible personal property” in the antenuptial


                                        -36-
Case No. 5-21-11


agreement,” Thomas “did not submit a complete list of his premarital tangible

personal property” and Stephanie “did not submit a list of premarital tangible

personal property.” (Doc. No. 229).

      {¶70} Nevertheless, regarding the parties’ personal property, the trial court’s

magistrate further found that Stephanie

      has possession of personal property that she owned at the time of
      marriage [and] also has some premarital personal property at the
      residence; including a washer and a dryer * * *, some clothing, a roll
      top desk, and a table and chairs, shelves, a chair, and a lamp in the
      basement. [Thomas] has put some items of [Stephanie’s] premarital
      personal property in a storage unit. Pursuant to the Antenuptial
      Agreement, these items remain [Stephanie’s] assets.

      ***

                                Marital Property:

      ***

      [Thomas’s] Exhibit 6 is a partial list of personal property acquired
      after marriage. [Stephanie] still has some clothing at the residence.
      [Thomas] has put some items in storage for [Stephanie]. Marital
      property identified in appraisal pictures includes the living room
      furniture, dining room furniture, kitchen appliances, massage room
      furniture, a television in the office, a couch in the sunroom, furniture
      in the first bedroom, and items in the outbuilding. During the
      pendency of the case, each party had times of exclusive possession of
      the house, and each had opportunity to inventory personal property
      acquired during the marriage. Without an appraisal of the property,
      precise valuation of the property, and an equal division of the value of
      the property, are [sic] not possible.

(Id.). Therefore, the trial court’s magistrate determined that Stephanie should (1)

“retain the marital personal property currently in her physical possession” (2)

                                          -37-
Case No. 5-21-11


“receive the items of marital personal property placed in storage”; (3) “receive any

of her clothing that is still at the residence”; and (4) “receive the living room

furniture, massage room furniture, the television in the office, the couch in the

sunroom, and the furniture in the first bedroom.” (Id.). The trial court’s magistrate

determined that Thomas should retain (1) “the items listed in Plaintiff’s Exhibit 6,

being the washer, dryer, refrigerator, mower, tiller, garden tools, dining room

furniture, 50” television with stand, and the black leather love seat”; (2) “the guns,

the giraffe, and the items in the outbuilding”; and (3) “any other marital personal

property located at the residence.” (Id.).

       {¶71} In its February 5, 2021 decision addressing Stephanie’s objections to

the magistrate’s decision, the trial court (as relevant to Stephanie’s arguments on

appeal) overruled Stephanie’s objections to the magistrate’s division of the parties’

real property, retirement accounts, depository accounts, and personal property. As

to Stephanie’s objection regarding the parties’ real property, the trial court

concluded, “[a]fter a full and independent consideration of the parties’ various

objections to real estate division, the contact [sic] tracing that was or was not

possible, and the legal status of the properties, * * * that the Magistrate’s analysis

demonstrates a complete and accurate analysis of how these properties should be

divided.” (Doc. No. 248). Similarly, the trial court overruled Stephanie’s objection

to the magistrate’s decision concerning the division of the parties’ retirement


                                        -38-
Case No. 5-21-11


accounts after concluding that her argument “that the assets are not properly

traceable is without merit” since it was undisputed that Thomas “was the primary

and nearly sole earner of income during the course of their marriage when she

argued for spousal support and temporary spousal support.” (Id.).

       {¶72} The trial court concluded that Stephanie’s objection to the magistrate’s

decision regarding the division of the parties’ personal property amounted to a

“compliance issue” rather than a compliant over the items that she was designated.

(Id.). Furthermore, regarding Stephanie’s depository-accounts objection, the trial

court concluded that a First Federal checking account (which was not addressed in

the magistrate’s decision) is separate property based on Thomas’s testimony “that

the account existed before the marriage” even though “it was not specifically listed

as part of the Antenuptial Agreement.” (Id.).

       {¶73} In this case, Stephanie raises several instances in which she contends

that the trial court’s characterization of Thomas’s property as separate and subject

to the antenuptial agreement is against the manifest weight of the evidence.

Specifically, Stephanie argues that the trial court erred by concluding that Thomas

met his burden of proving that the $502,500.00 of the “$567,485.00 deposited into

his Edward Jones account” in March 2007 is from the sale of his Advance Novelty

Business and, therefore, separate property. (Appellant’s Brief at 20). Second,

Stephanie argues that the trial court erred by determining that storage units that


                                        -39-
Case No. 5-21-11


Thomas constructed on property (during the marriage) owned by Stanford 101 Ltd.

(which is separate property) were also separate property. Third, Stephanie contends

the real property acquired by Stanford 104 Ltd. should be considered separate

property since a “vast majority of the purchase, if not the entire purchase, was made

by [sic] during the course of the marriage * * * .” (Id. at 23). Next, Stephanie

contends that the property owned by Arrowhead Pointe LLC should be

characterized as separate property because Thomas failed to meet his burden of

proving that the funds used to acquire the property “are traceable to the accounts

listed in the Antenuptial Agreement * * * .” (Id.).

       {¶74} Stephanie further argues that the trial court erred by concluding that

Thomas’s retirement accounts are separate property because he “failed to establish

that these accounts are premarital and separate * * *.” (Id.). Likewise, Stephanie

contends that the trial court erred by concluding that Thomas’s First Federal

checking account is separate property notwithstanding his failure to include it in the

antenuptial agreement. In sum, Stephanie argues that the trial court erred by

determining that Thomas’s business interests are separate property.

       {¶75} Finally, Stephanie contends that the trial court abused its discretion in

its allocation of the parties’ personal property. Specifically, Stephanie argues that

the trial court “failed to divided [the parties’ personal] property mentioned at trial”




                                         -40-
Case No. 5-21-11


and “failed to permit [her] to reenter the home to accurately itemize the property.”

(Appellant’s Brief at 26).

       {¶76} Stephanie’s arguments are without merit. Rather, we agree the trial

court’s division of property is required by the clear and unambiguous language of

the parties’ antenuptial agreement. See Todd, 2000 WL 552311, at *5. Indeed, there

is some competent, credible evidence supporting the trial court’s classification of

the parties’ marital and separate property.

       {¶77} At trial, Thomas testified that he sold Advanced Novelty in March

2007 for $502,500.00 and deposited the funds into his Edward Jones account (held

by the trust). (Dec. 9, 2019 Tr. at 51-52). (See also Feb. 20, 2020 Tr. at 41). Thomas

testified that he formed a new corporation, Tom Heimann Enterprises, Inc., “when

[he re-]purchased the assets of Advanced Novelty, Inc. * * * ” in 2008. (Dec. 9,

2019 Tr. at 53, 55). (See also Plaintiff’s Exs. 7, 7A). Thomas identified Plaintiff’s

Exhibit 7B as statements from his Edward Jones account (held by the trust)—

namely, statements from March 2007 reflecting a “current value of 1 million

85,000” with a $567,000.00 deposit. (Dec. 9, 2019 Tr. at 56-57); (Plaintiff’s Ex.

7B). According to Thomas, “[m]ost of [the deposit] came from the sale of the

business” and the remaining portion “could have been profit made on the balance

of the account.” (Dec. 9, 2019 Tr. at 57-58). Moreover, Thomas testified that

Plaintiff’s Exhibit 7C reflects a withdrawal of $37,500.00 in October 2008 from


                                        -41-
Case No. 5-21-11


when he re-purchased Advanced Novelty. (Id. 58-59); (Plaintiff’s Ex. 7C). Thomas

testified that he has two accounts with Edward Jones and that one of those accounts

is held by a trust. (Dec. 9, 2019 Tr. at 48-49). (See also Feb. 20, 2020 Tr. at 40-

41).

       {¶78} Next, Thomas testified that Stanford 101 Ltd.—which was formed

prior to the marriage—owns several parcels of real property which were purchased

prior to the marriage. (Dec. 9, 2019 Tr. at 59-69); (Feb. 20, 2020 Tr. at 43)

(Plaintiff’s Exs. 8, 8A1, 8A2, 8A3, 8A4). Likewise, Thomas testified that no marital

funds were used to fund the real property owned by Stanford 104 Ltd.—a business

that was formed in 2004. (Dec. 9, 2019 Tr. at 87-88, 90); (Plaintiff’s Exs. 11B,

11C). Specifically, Thomas testified Stanford 104 Ltd. entered a land contract (after

the complaint for divorce was filed) to acquire real property using funds from the

Flag City Mini Storage business account. (Dec. 9, 2019 Tr. at 91-93, 152). Thomas

testified that Stanford 101 Ltd. and Stanford 104 Ltd. “own the property” on which

Flag City Mini Storage is situated. (Id. at 98-99).

       {¶79} Moreover, Thomas testified that the funds used to purchase the real

property owned by Arrowhead Pointe LLC (a business formed in 2017) “came from

some money that was in [the] trust at Edward Jones.” (Id. at 47) (See also id. at

947-97); (Feb. 20, 2020 Tr. at 41); (Plaintiff’s Ex. 18B). Further, Thomas testified

that he has a First Federal checking account that was opened prior to the marriage


                                        -42-
Case No. 5-21-11


but that it was omitted from the antenuptial agreement. (Dec. 9, 2019 Tr. at 35,

112).

        {¶80} Therefore, there is some competent, credible evidence supporting the

trial court’s characterization of the foregoing property as Thomas’s separate

property under the parties’ antenuptial agreement.

        {¶81} Turning to the parties’ personal property, Thomas identified Plaintiff’s

Exhibit 5 as a list of pre-marital items that he requested that the trial court award to

him and Plaintiff’s Exhibit 6 as “a list of postmarital items that [he would] like to

have kept in the house.”       (Id. at 110-112).     Furthermore, Thomas identified

Plaintiff’s Exhibit 4 as an appraisal of the marital residence. (Id. at 154). He

identified pre-marital and post-marital personal property depicted in photographs of

the interior of the residence that are attached to Plaintiff’s Exhibit 4. (See id. at 155-

161); (Plaintiff’s Ex. 4). Notwithstanding her argument regarding their personal

property, Stephanie testified at trial that she did not prepare an account of pre- or

post-marital items at the time of trial. (Feb. 20, 2020 Tr. at 126).

        {¶82} Contrary to Stephanie’s argument that the trial court did not “divide

all of this property mentioned at trial,” the trial court allocated the parties’ personal

property that the parties submitted to the trial court for division. Importantly,

Stephanie did not provide the trial court with an inventory of any separate or marital

personal property that she desired the trial court to allocate to her. Furthermore, any


                                          -43-
Case No. 5-21-11


contention that she was denied the opportunity to “reenter the home to accurately

itemize the property” is disingenuous. The record supports that Stephanie had

ample opportunity to inventory the property she desired to claim during the time she

had possession of the marital residence. Therefore, based on the scant evidence that

the parties presented to the trial court, there is some competent, credible evidence

supporting the trial court’s classification of the parties’ personal property.

Consequently, we cannot conclude that the trial court abused its discretion in its

allocation of the parties’ marital property.

       {¶83} Accordingly, Stephanie’s third assignment of error is overruled.

                            Assignment of Error No. IV

       The Trial Court Abused Its Discretion and Committed Reversible
       Error When it Failed to Hold Appellee in Contempt.

       {¶84} In her fourth assignment of error, Stephanie argues that the trial court

abused its discretion by failing to find Thomas in contempt of court for violating its

temporary orders to pay Stephanie’s phone and medical bills. Stephanie further

argues that the trial court abused its discretion by ordering Thomas to pay only

$250.00 in attorney fees as a sanction for violating the mutual restraining order by

loaning $250,000.00 to his son.

                                  Standard of Review

       {¶85} This court will not reverse a finding of contempt absent an abuse of

discretion by the trial court. State ex rel. Ventrone v. Birkel, 65 Ohio St.2d 10, 11

                                         -44-
Case No. 5-21-11


(1981). Similarly, an appellate court reviews the punishment imposed for contempt

under an abuse-of-discretion standard. Wilson v. Jones, 3d Dist. Seneca No. 13-13-

06, 2013-Ohio-4368, ¶ 32, citing Whitman v. Whitman, 3d Dist. Hancock No. 5-11-

20, 2012-Ohio-405, ¶ 52. Once again, an abuse of discretion suggests the trial

court’s decision is unreasonable, arbitrary, or unconscionable. Blakemore, 5 Ohio

St.3d at 219.

                                      Analysis

       {¶86} A trial court has inherent authority to enforce its prior orders through

contempt. Dozer v. Dozer, 88 Ohio App.3d 296, 302 (4th Dist.1993). See also R.C.

2705.02(A). “Under Ohio law, contempt of court consists of two elements.”

Cichanowicz v. Cichanowicz, 3d Dist. Crawford No. 3-13-05, 2013-Ohio-5657, ¶

88. The first element is the finding of contempt and the second element is the

imposition of a penalty or sanction. Id.

       {¶87} “A finding of civil contempt requires clear and convincing evidence

that the alleged contemnor has failed to comply with the court’s prior orders.”

Moraine v. Steger Motors, Inc., 111 Ohio App.3d 265, 268 (2d Dist.1996), citing

ConTex, Inc. v. Consolidated Technologies, Inc., 40 Ohio App.3d 94, 95 (1st

Dist.1988). “‘Clear and convincing evidence’ has been defined as ‘that measure or

degree of proof which is more than a mere preponderance of the evidence, but not

to the extent of such certainty as is required beyond a reasonable doubt in criminal


                                           -45-
Case No. 5-21-11


cases, and which will produce in the mind of the trier of facts a firm belief or

conviction as to the facts sought to be established.’” Ohio State Bar Assn. v. Reid,

85 Ohio St.3d 327, 331 (1999), quoting Cross v. Ledford, 161 Ohio St. 469 (1954),

paragraph three of the syllabus. “It is not necessary to show willful disobedience

for a finding of contempt in cases where it is alleged that a court order was violated.”

Kaufman v. Kaufman, 3d Dist. Auglaize No. 2-05-24, 2006-Ohio-603, ¶ 15.

       {¶88} “Factual findings underpinning the trial court’s contempt judgment

will not be reversed if they are supported by some competent, credible evidence.”

Wilson, 2013-Ohio-4368, at ¶ 12, citing Sec. Pacific Natl. Bank. v. Roulette, 24 Ohio

St.3d 17, 20 (1986) and Kerchenfaut v. Kerchenfaut, 3d Dist. Allen No. 1-03-49,

2004-Ohio-810, ¶ 13. “The trial court is in the best position to judge the credibility

of testimony because it is in the best position to observe the witness’ gestures and

voice inflections.” Id., citing Seasons Coal Co. v. Cleveland, 10 Ohio St.3d 77, 80

(1984) and Johnson v. Johnson, 71 Ohio App.3d 713, 718 (11th Dist.1991).

       {¶89} In the June 5, 2020 decision, the trial court’s magistrate found Thomas

in contempt for violating the mutual restraining order by lending his son

$250,000.00, but further concluded that Stephanie failed to present clear and

convincing evidence that Thomas violated the temporary orders—namely, that

Thomas failed to pay her phone and medical bills. (See Doc. No. 229). Even though

the trial court’s magistrate found Thomas in contempt for violating the terms of the


                                         -46-
Case No. 5-21-11


mutual restraining order by loaning his son $250,000.00, the trial court’s magistrate

found that Thomas purged the contempt because the loan had been repaid. As a

consequence of violating the mutual restraining order, the trial court’s magistrate

ordered Thomas to pay Stephanie $250.00 in attorney fees.

       {¶90} In its February 5, 2021 decision addressing her objections to the

magistrate’s decision, the trial court overruled Stephanie’s objections to the

magistrate’s disposition of her June 27 and September 9, 2019 contempt motions.

Specifically, the trial court agreed with the magistrate, after an independent review

of the record and the magistrate’s recommendations, that Thomas violated mutual

restraining order by loaning $250,000.00 to his son and “that insufficient proof was

presented by [Stephanie] to prove, by clear and convincing evidence, that contempt

had occurred.” (Doc. No. 248).

       {¶91} The trial court did not abuse its discretion by finding that Thomas did

not disobey a prior order of the court because Stephanie did not present clear and

convincing evidence that Thomas violated the trial court’s temporary orders to pay

Stephanie’s phone and medical bills. In concluding that Stephanie failed to present

clear and convincing evidence that Thomas violated the trial court’s temporary

orders by failing to pay her phone and medical bills, the trial court’s magistrate

found that Stephanie did not present any evidence that she requested payment or

presented the billing information necessary to Thomas to make such payments.


                                        -47-
Case No. 5-21-11


Specifically, the trial court’s magistrate found that Thomas “made one payment to

cover three months of [Stephanie’s] phone bill,” but has not made a payment since

because Stephanie changed phone plans and did not “present[] phone bills to

[Thomas].” (Doc. No. 229). Likewise, the trial court’s magistrate found that [t]here

is no evidence that [Stephanie] presented [medical] bills to [Thomas] for payment.”

(Id.).

         {¶92} There is some competent, credible evidence in the record supporting

the trial court’s findings.    Indeed, Stephanie did not present any evidence

documenting her phone or medical expenses at trial, and there is no evidence of

those expenses in the record. Rather, Stephanie identified Defendant’s Exhibit WW

as a copy of a check for $105.00 from Thomas as “payment to [her] for the phone

for * * * three months.” (Feb. 20, 2020 Tr. at 102). (See also id. at 108);

(Defendant’s Ex. WW). Furthermore, Thomas testified that he could not recall the

last time that Stephanie provided him with a medical bill. (Feb. 20, 2020 Tr. at 38).

Even though, Thomas suggested through his testimony that “they’re probably in a

pile of mail at home,” he clarified that the unopened mail is explanation-of-benefit

letters from the insurance company. (Id. at 38 45-46). Therefore, we conclude that

the trial court did not abuse its discretion by concluding that Thomas did not violate

its temporary orders by failing to pay Stephanie’s phone and medical bills.




                                        -48-
Case No. 5-21-11


       {¶93} Moreover, the trial court did not abuse its discretion by ordering

Thomas to pay Stephanie $250.00 in attorney fees. “A trial court may, within its

discretion, include attorney fees as part of the costs taxable to a defendant found

guilty of civil contempt.” Streidl v. Streidl, 2d Dist. Montgomery No. 27165, 2017-

Ohio-403, ¶ 40, quoting Planned Parenthood Assn. of Cincinnati, Inc. v. Project

Jericho, 52 Ohio St.3d 56, 67 (1990). Because an attorney-fee award in a domestic-

relations action is committed to the sound discretion of the trial court, we review the

attorney-fee award for an abuse of discretion. See Cichanowicz, 2013-Ohio-5657,

at ¶ 92; Hoagland v. Hoagland, 2d Dist. Miami No. 2014-CA-30, 2015-Ohio-2426,

¶ 18. Thus, for this court to reverse a trial court’s attorney-fee award, we must

conclude that the award is unreasonable, arbitrary, or unconscionable. See Flowers

v. Flowers, 10th Dist. Franklin No. 10AP1176, 2011-Ohio-5972, ¶ 21, citing

Blakemore, 5 Ohio St.3d at 219.

       {¶94} Based on our review of the record, we cannot conclude that the trial

court’s attorney-fee award is unreasonable, arbitrary, or unconscionable.          See

Hoagland at ¶ 19. Importantly, Stephanie did not request attorney fees in her June

27, 2019 contempt motion or present any evidence that attorney fees were at issue

at trial. See id. at ¶ 20. Thus, while Stephanie might not be completely satisfied

with the way in which she was compensated, the trial court did not abuse its




                                         -49-
Case No. 5-21-11


discretion by awarding Stephanie $250.00 in attorney fees. See Schiesswohl v.

Schiesswohl, 9th Dist. Summit No. 21629, 2004-Ohio-1615, ¶ 14.

       {¶95} Stephanie’s fourth assignment of error is overruled.

       {¶96} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                Judgment Affirmed

SHAW and WILLAMOWSKI, J.J., concur.

/jlr




                                        -50-